1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   MAX RAY BUTLER,                     Case No. EDCV 18-2433 MWF (SS)

12                     Petitioner,       ORDER ACCEPTING FINDINGS,

13        v.                             CONCLUSIONS AND RECOMMENDATIONS

14   CYNTHIA SWAIN,                      OF UNITED STATES MAGISTRATE

15                     Respondent.       JUDGE

16

17       The Court has reviewed the Petition, Respondent’s Motion to

18   Dismiss, all the records and files herein, and the Report and

19   Recommendation of the United States Magistrate Judge.             The time

20   for filing Objections to the Report and Recommendation has passed

21   and no Objections have been received.           Accordingly, the Court

22   accepts   the   findings,   conclusions   and   recommendations    of   the

23   Magistrate Judge.

24

25        IT IS ORDERED that Respondent’s Motion to Dismiss is DENIED.

26   Respondent is ORDERED to file an Answer to the Petition within

27   thirty days of the date of this Order.

28
1         IT IS FURTHER ORDERED that the Clerk serve copies of this

2    Order on Petitioner at his current address of record and on counsel

3    for Respondent.

4

5    DATED:   September 24, 2019

6                                         MICHAEL W. FITZGERALD
                                          UNITED STATES DISTRICT JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                      2
